 



Exhibit 10.1
LETTER AMENDMENT NO. 3
Dated as of December 19, 2006
M&I Marshall & Ilsley Bank
651 Nicollet Mall
Minneapolis, Minnesota 55402-1611
Ladies/Gentlemen:
     We refer to the Revolving Credit Agreement dated as of December 18, 2002,
as amended (the “Credit Agreement”) between you and us. Unless otherwise defined
in this letter amendment, terms defined in the Credit Agreement are used in this
letter amendment as defined in the Credit Agreement.
     It is hereby agreed by you and us as follows:
     The Credit Agreement is, effective the date first above written, hereby
amended as follows:

  (a)   The first sentence of Section 2.1 is amended in full to read as follows:
       
Section 2.1. Commitment for Revolving Loan. The Bank agrees, in accordance with
the terms of this Agreement, to make advances (the “Advances”) to the Borrower
from time to time from the date hereof to and including December 31, 2008 (the
“Termination Date”) or the earlier termination of the Commitment under the terms
of this Agreement, in an aggregate amount not to exceed $5,000,000.00 (the
“Commitment”).

  (b)   Section 2.4 is amended by changing the phrase “Prime Rate minus 0.50%”
both places it appears to be “Prime Rate minus 1.0%” and by changing the phrase
“LIBOR plus 2.25%” the one place it appears to be “LIBOR plus 1.75%.”     (c)  
Section 5.1(a) (vi) [Borrowing Base and aging reporting] is deleted in its
entirety.





--------------------------------------------------------------------------------



 



  (d)   Section 5.1(g) [Net Income] is amended in full to read as follows:

[Intentionally Deleted]
     On and after the effective date of this letter amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, or words of
like import referring to the Credit Agreement, and each reference in the Note
and the Security Agreement to “the Credit Agreement”, “thereunder”, “thereof”,
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this letter amendment. The
Credit Agreement, as amended by this letter amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.
     This letter amendment may be executed in any number of counterparts and by
any combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same letter amendment.
     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning one counterpart of this letter amendment to
us. This letter amendment shall become effective as of the date first above
written when and if counterparts of this letter amendment shall have been
executed by you and us.
Very truly yours,
LifeCore Biomedical, Inc.

             
 
           
 
  By   /s/ David M. Noel    
 
           
 
     Its   VP of Finance and CFO    

2



--------------------------------------------------------------------------------



 



Agreed as of the date
first above written:
M&I Marshall & Ilsley Bank

         
By
  /s/ Sam S. Pepper Jr.    
   Its
 
 
Vice President    
 
       
By
  /s/ Stacy A. Voves    
   Its
 
 
Assistant Vice President    

3